OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21260 CM Advisers Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430Austin, Texas (Address of principal executive offices) (Zip code) John F. Splain, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(512) 329-0050 Date of fiscal year end: February 28, 2011 Date of reporting period:May 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. CM Advisers Fund Schedule of Investments May 31, 2010 (Unaudited) COMMON STOCKS - 85.8% Shares Value Consumer Discretionary - 15.7% Distributors - 0.5% Core-Mark Holding Company, Inc. * $ Diversified Consumer Services - 5.3% CPI Corporation Household Durables - 3.0% MDC Holdings, Inc. Toll Brothers, Inc. * Leisure Equipment & Products - 0.9% Arctic Cat, Inc. * Media - 4.7% Comcast Corporation - Class A Special News Corporation - Class A Walt Disney Company (The) Multi-Line Retail - 0.6% J. C. Penney Company, Inc. Specialty Retail - 0.7% Pacific Sunwear of California, Inc. * Consumer Staples - 16.4% Beverages - 4.3% Coca-Cola Company (The) Food & Staples Retailing - 7.5% Walgreen Company Wal-Mart Stores, Inc. Food Products - 1.0% General Mills, Inc. Household Products - 3.6% Colgate-Palmolive Company Procter & Gamble Company (The) Energy - 2.6% Oil, Gas & Consumable Fuels - 2.6% Frontier Oil Corporation Valero Energy Corporation Financials - 7.2% Commercial Banks - 2.8% Wells Fargo & Company See accompanying notes to Schedules of Investments. CM Advisers Fund Schedule of Investments (Continued) COMMON STOCKS - 85.8% (Continued) Shares Value Financials - 7.2% (Continued) Consumer Finance - 1.1% American Express Company $ Insurance - 3.3% Marsh & McLennan Companies, Inc. SeaBright Holdings, Inc. Health Care - 4.3% Health Care Providers & Services - 4.3% UnitedHealth Group, Inc. Industrials - 12.4% Air Freight & Logistics - 1.5% FedEx Corporation United Parcel Service, Inc. - Class B Building Products - 2.9% Masco Corporation Commercial Services & Supplies - 0.6% Cintas Corporation Electrical Equipment - 1.3% Emerson Electric Company Industrial Conglomerates - 5.0% 3M Company General Electric Company Machinery - 0.0% Lydall, Inc. * Professional Services - 0.6% CDI Corporation LECG Corporation * Trading Companies & Distributors - 0.5% Lawson Products, Inc. Information Technology - 24.0% Computers & Peripherals - 4.4% Dell, Inc. * Hutchinson Technology, Inc. * Electronic Equipment, Instruments & Components - 2.1% Maxwell Technologies, Inc. * Newport Corporation * IT Services - 3.0% Automatic Data Processing, Inc. See accompanying notes to Schedules of Investments. CM Advisers Fund Schedule of Investments (Continued) COMMON STOCKS - 85.8% (Continued) Shares Value Information Technology - 24.0% (Continued) IT Services - 3.0% (Continued) Paychex, Inc. $ Semiconductors & Semiconductor Equipment - 8.7% Applied Materials, Inc. Cohu, Inc. Intel Corporation MEMC Electronic Materials, Inc. * Texas Instruments, Inc. Software - 5.8% Microsoft Corporation Materials - 0.8% Chemicals - 0.8% E.I. du Pont de Nemours and Company Telecommunication Services - 1.5% Diversified Telecommunication Services - 1.5% Verizon Communications, Inc. Utilities - 0.9% Electric Utilities - 0.9% Exelon Corporation Total Common Stocks(Cost$112,007,274) $ EXCHANGE-TRADED FUNDS - 2.1% Shares Value Financial Select Sector SPDR Fund (The) (Cost $4,410,476) $ WARRANTS - 0.1% Shares Value Wells Fargo & Company - Warrants (Cost $130,130) $ U.S. GOVERNMENT & AGENCY OBLIGATIONS-3.3% Par Value Value U.S. TREASURY BONDS - 3.3% 4.625%, due 02/15/40 (Cost $3,928,330) $ $ MONEY MARKET FUNDS - 8.7% Shares Value Evergreen Institutional Treasury Money Market Fund - Institutional Class, 0.01%(a) (Cost $11,401,209) $ Total Investments at Value - 100.0% (Cost $131,877,419) $ Other Assets in Excess of Liabilities-0.0% Total Net Assets - 100.0% $ * Non-income producing security. (a) Variable rate security.The rate shown is the 7-day effective yield as of May 31, 2010. See accompanying notes to Schedules of Investments. CM Advisers Fixed Income Fund Schedule of Investments May 31, 2010 (Unaudited) CORPORATE BONDS-51.3% Par Value Value Consumer Discretionary - 10.3% Auto Components- 0.8% Johnson Controls, Inc., 5.50%, due 01/15/16 $ $ Hotels, Restaurants & Leisure- 1.4% Marriott International, Inc., 6.375%, due 06/15/17 Starbucks Corporation, 6.25%, due 08/15/17 Household Durables- 0.7% Newell Rubbermaid, Inc., 6.25%, due 04/15/18 Toll Brothers, Inc., 5.15%, due 05/15/15 Media- 3.1% Comcast Corporation, 6.30%, due 11/15/17 5.70%, due 05/15/18 Gannett Company, Inc., 6.375%, due 04/01/12 McGraw-Hill Companies, Inc. (The), 5.90%, due 11/15/17 6.55%, due 11/15/37 Multi-Line Retail- 1.3% Kohl's Corporation, 6.25%, due 12/15/17 6.00%, due 01/15/33 Specialty Retail- 3.0% Home Depot, Inc. (The), 5.40%, due 03/01/16 5.875%, due 12/16/36 Staples, Inc., 7.75%, due 04/01/11 9.75%, due 01/15/14 Consumer Staples - 8.5% Beverages- 2.3% Coca-Cola Company (The), 5.35%, due 11/15/17 PepsiCo, Inc., 5.00%, due 06/01/18 Food & Staples Retailing- 1.5% Wal-Mart Stores, Inc., 6.50%, due 08/15/37 Food Products- 1.6% Kraft Foods, Inc., 6.125%, due 02/01/18 Household Products- 1.3% Church & Dwight Company, Inc., 6.00%, due 12/15/12 Clorox Company (The), 5.45%, due 10/15/12 See accompanying notes to Schedules of Investments. CM Advisers Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS-51.3% (Continued) Par Value Value Consumer Staples - 8.5% (Continued) Personal Products- 1.8% Estée Lauder Companies, Inc. (The), 6.00%, due 05/15/37 $ $ Energy - 3.4% Energy Equipment & Services- 2.2% Rowan Companies, Inc., 7.875%, due 08/01/19 Weatherford International Ltd., 6.35%, due 06/15/17 6.00%, due 03/15/18 Oil, Gas & Consumable Fuels- 1.2% Valero Energy Corporation, 6.125%, due 06/15/17 Financials - 3.2% Commercial Banks- 1.0% Wells Fargo & Company, 5.625%, due 12/11/17 Consumer Finance- 2.2% American Express Company, 7.00%, due 03/19/18 8.125%, due 05/20/19 Health Care - 2.8% Health Care Providers & Services- 1.6% UnitedHealth Group, Inc., 6.00%, due 02/15/18 Pharmaceuticals- 1.2% Johnson & Johnson, 5.15%, due 07/15/18 Industrials - 7.1% Aerospace & Defense- 0.4% United Technologies Corporation, 5.375%, due 12/15/17 Building Products- 1.7% Masco Corporation, 6.125%, due 10/03/16 5.85%, due 03/15/17 7.75%, due 08/01/29 Commercial Services & Supplies- 1.7% Pitney Bowes, Inc., 5.75%, due 09/15/17 R.R. Donnelley & Sons Company, 6.125%, due 01/15/17 11.25%, due 02/01/19 Electrical Equipment- 1.2% Emerson Electric Company, 5.25%, due 10/15/18 Machinery- 0.2% Dover Corporation, 5.45%, due 03/15/18 See accompanying notes to Schedules of Investments. CM Advisers Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS-51.3% (Continued) Par Value Value Industrials - 7.1% (Continued) Professional Services- 0.4% Dun & Bradstreet Corporation (The), 6.00%, due 04/01/13 $ $ Road & Rail- 1.5% CSX Corporation, 6.25%, due 03/15/18 Union Pacific Corporation, 5.70%, due 08/15/18 Information Technology - 4.6% Computers & Peripherals- 2.2% Dell, Inc., 5.65%, due 04/15/18 International Business Machines Corporation, 7.625%, due 10/15/18 Seagate Technology HDD Holdings, 6.375%, due 10/01/11 Electronic Equipment, Instruments & Components- 1.1% Corning, Inc., 7.25%, due 08/15/36 IT Services- 1.3% Western Union Company (The), 5.93%, due 10/01/16 6.20%, due 11/17/36 Materials - 9.4% Chemicals- 2.5% Cytec Industries, Inc., 8.95%, due 07/01/17 E.I. du Pont de Nemours and Company, 6.00%, due 07/15/18 Containers & Packaging- 1.6% Ball Corporation, 7.375%, due 09/01/19 Metals & Mining- 3.9% Alcoa, Inc., 5.72%, due 02/23/19 5.87%, due 02/23/22 Allegheny Technologies, Inc., 9.375%, due 06/01/19 Nucor Corporation, 5.85%, due 06/01/18 Reliance Steel & Aluminum Company, 6.20%, due 11/15/16 Paper & Forest Products- 1.4% Weyerhaeuser Company, 7.375%, due 03/15/32 Telecommunication Services - 0.8% Telecommunication Equipment- 0.8% Tele-Communications, Inc., 10.125%, due 04/15/22 See accompanying notes to Schedules of Investments. CM Advisers Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS-51.3% (Continued) Par Value Value Utilities - 1.2% Multi-Utilities- 1.2% Consolidated Edison, Inc., 5.85%, due 04/01/18 $ $ Total Corporate Bonds(Cost$23,951,663) $ U.S. GOVERNMENT & AGENCY OBLIGATIONS-11.0% Par Value Value U.S. TREASURY BONDS - 11.0% 4.625%, due 02/15/40(Cost $5,299,469) $ $ CLOSED-END FUNDS - 0.3% Shares Value Western Asset Managed High Income Fund, Inc. (Cost $102,481) $ MONEY MARKET FUNDS - 36.1% Shares Value Evergreen Institutional Treasury Money Market Fund - Institutional Class, 0.01%(a) (Cost $19,012,526) $ Total Investments at Value - 98.7% (Cost $48,366,139) $ Other Assets in Excess of Liabilities-1.3% Total Net Assets - 100.0% $ (a) Variable rate security.The rate shown is the 7-day effective yield as of May 31, 2010. See accompanying notes to Schedules of Investments. CM Advisers Family of Funds Notes to Schedules of Investments May 31, 2010 (Unaudited) 1. Securities Valuation The portfolio securities of the CM Advisers Fund and the CM Advisers Fixed Income Fund (the “Funds”) are generally valued at market value determined on the basis of available market quotations as of the close of regular trading on the New York Stock Exchange (typically 4:00 p.m. Eastern time).Securities listed on an exchange or quoted on a national market system are valued at the last sales price.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.Securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price.It is expected that fixed income securities will ordinarily be traded in the over-the-counter market.Securities and assets for which representative market quotations are not readily available (e.g., if the exchange on which the portfolio security is principally traded closes early or if trading of the particular portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculations) or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Board of Trustees.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Funds’ normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. Generally accepted accounting principles establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The following is a summary of the inputs used to value each Fund’s investments as of May 31, 2010 by security type: CM Advisers Fund: Level 1 Level 2 Level 3 Total Common Stocks $ Exchange-Traded Funds Warrants U.S. Government & Agency Obligations Money Market Funds Total $ CM Advisers Fixed Income Fund: Level 1 Level 2 Level 3 Total Corporate Bonds $ U.S. Government & Agency Obligations Closed-End Funds Money Market Funds Total $ CM Advisers Family of Funds Notes to Schedules of Investments (Continued) Refer to each Fund’s Schedule of Investments for a listing of the securities valued using Level 1 and Level 2 inputs by security type and industry type. During the period, the Funds did not have any significant transfers in and out of Level 1 or Level 2. The Funds did not have any assets or liabilities that were measured at fair value on a recurring basis using significant unobservable inputs (Level 3) at May 31, 2010. 2. Investment Transactions Security transactions are accounted for on trade date.Gains and losses on securities sold are determined on a specific identification basis. 3. Federal Income Tax The following information is computed on a tax basis as of May 31, 2010: CM Advisers Fund CM Advisers Fixed Income Fund Cost of portfolio investments $ $ Gross unrealized appreciation $ $ Gross unrealized depreciation ) ) Net unrealized appreciation (depreciation) $ ) $ Item 2. Controls and Procedures. (a)Based on their evaluation of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) as of a date within 90 days of the filing date of this report, the registrant’s principal executive officer and principal financial officer have concluded that such disclosure controls and procedures are reasonably designed and are operating effectively to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to them by others within those entities, particularly during the period in which this report is being prepared, and that such information is recorded, processed, summarized, and reported on a timely basis. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)):Attached hereto SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) CM Advisers Family of Funds By (Signature and Title)* /s/ Arnold Van Den Berg Arnold Van Den Berg, Chairman and President Date July 20, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Arnold Van Den Berg Arnold Van Den Berg, Chairman and President Date July 20, 2010 By (Signature and Title)* /s/ James D. Brilliant James D. Brilliant, Treasurer Date July 20, 2010 * Print the name and title of each signing officer under his or her signature.
